Order filed, April 18, 2012.




                                         In The

                        Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01030-CR
                                    ____________

                        GINGER DEEANNA FISHER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 240th District Court
                                Fort Bend County, Texas
                        Trial Court Cause No. 08-DCR-048916A


                                        ORDER

       The reporter’s record in this case was due December 19, 2011, 2012. See Tex. R.
App. P. 35.1. On March 8, 2012, this court ordered Elizabeth Wittu to file the record
on or before April 6, 2012. On April 9, 2012 she filed a motion for extension of time to
file the record which was GRANTED until April 16, 2012. On April 17, 2012 a second
motion for extension of time to file the record was filed. To date, the record has not been
filed with the court.    Because the reporter’s record was not filed within the time
prescribed in the first request, the court GRANTS your second request and issues the
following order.

       We order Elizabeth Wittu, the official court reporter, to file the record in this
appeal on or before May 17, 2012. No further extension will be entertained. The trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely
filed. See Tex. R. App. P. 35.3(c). If Elizabeth Wittu does not timely file the record as
ordered, the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                       PER CURIAM